DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed 12/3/2020.  Claims 1-19 are pending.  Claims 1, 12, and 16 have been amended.
Claims 1-19 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Applicant argues that the feature of “the connecting hose connecting the second tub to the second drain pump through the opening” is supported, and the support can be found at least on page 17 lines 6-17 of the filed specification.  The Examiner respectfully disagrees and believes that there is no original support for this feature.  Instead, the specification at page 17, lines 6-17 describes the assembly of the second housing being mounted on a top of the first housing, and afterwards, the second drain pump 270 and second connecting hose 271 are approached from the outside of the first housing 130 through the opening 136 to connect the second connecting hose 271 to the inlet pipe 274 of the second drain pump 270.  The opening 136 may also be utilized to maintain and manage the second drain pump 270 after the first housing 130 and second housing 230 are coupled.  The Examiner respectfully believes that the opening is for the assembly of the connecting hose and pump, presumably by a person, and for maintenance of 
Claims 1, 2, 12, and 19 were rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2010/0269266).  Claims 3-11, 13-17 were rejected under 35 U.S.C. 103 as being unpatentable over combinations of Lee, Jang (US 2005/0214456), Gruner et al.  (US 3,206,267), Xu et al.  (US 2018/0023240), Wanweerakul (US 2015/0255330), Choi et al.  (US 2017/0356115), and Smith et al.  (US 4,307,588).  Applicant argues that Lee does not disclose “a water supply positioned in the second housing and configured to supply water to the first tub and the second tub” because Lee discloses a first water-supply unit (101) and a second water-supply unit (102).  The Examiner respectfully disagrees because both of the first water supply unit (101) and second water supply unit (102) are connected at an upstream branch that is connected to water-supply pipe (110).  The portion of the pipes at the upstream branch broadly and reasonably meet the claimed limitation of “a water supply positioned in the second housing and configured to supply water to the first tub and the second tub.”
In response to Applicant’s amendments, new/modified ground(s) of rejection are applied below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1, 12, and 16 recite “through a connecting hose, the connecting hose connecting the second tub to the second drain pump through the opening” or “through a connecting hose, the connecting hose connecting the second tub to the drain pump through an opening formed in the first housing.”  There does not appear to be any original support for this claimed structure in the specification.  At most, there is support for a second connecting hose (271) to be located inside of the first housing (130), and for an opening (136) to be provided to allow the second connecting hose (271) and second drain pump (270) to be approached from the outside of the first housing (130) through the opening (136) to connect the second connecting hose (271) to the inlet pipe (274) of the second drain pump (270).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1, 2, 12, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2010/0269266).
Regarding claims 1, 2, 17, and 19, Lee discloses a washing machine comprising: a first housing in which a first tub is disposed, the first housing having an open top and an opening formed in the first housing (bottom of 10; note upper open top and interior opening; 31); a second housing in which a second tub is disposed, the second housing having an open bottom (top of 10; 32); a water supply positioned in the second housing and configured to supply water to the first tub and the second tub (branch between 101, 102, and 110); a fixing bracket configured to couple the first housing to the second housing (the unlabeled partition element between the upper and lower sections of the body at a height approximately midway between the tubs 31 and 32); a first drain pump disposed in the first housing, the first drain pump being configured to drain water from the first tub (321); and a second drain pump configured to drain water from the second tub (322); a connecting hose connects the second tub and the second drain pump (312); wherein the second housing is mounted on the upper portion of the first housing (Figures 1, 2: 10); the fixing bracket is coupled to a front of the first housing and a front of the second housing (Figure 2: left side of the unlabeled partition element between the upper and lower sections of the body at a height approximately midway between the tubs 31 and 32); wherein an internal space of the washing machine includes the first tub in the first housing (31) that is separated from the second tub in the second housing (32).

Regarding claim 12, Lee discloses a washing machine comprising: a lower area comparted by a first housing, the first housing having a first tub disposed therein and an 
Lee does not expressly disclose wherein the second drain pump is disposed in the first housing to be mounted in an upper portion of the first housing, and the second drain pump is configured to drain water from the second tub through a connecting hose, the connecting hose connecting the second tub to the second drain pump through the opening; or the second drain pump is disposed in the lower area to be positioned in an upper portion of the lower area, and the second drain pump is configured to drain water from the second tub disposed in the upper area through a connecting hose, the connecting hose connecting the second tub to the second drain pump through the opening; however, this is considered to be a mere rearrangement of parts and engineering design choice which has been shown to be obvious to a PHOSITA, so it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify Lee such that the second drain pump and its connecting hose is disposed in the .

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2010/0269266), in view of Jang (US 2011/0214456), and further in view of Gruner et al.  (US 3,206,267).
Regarding claims 3 and 4, Lee is relied upon as above, but does not expressly disclose wherein the second drain pump comprises an inlet pipe connectable to the connecting hose, and wherein through the opening the connecting hose and the inlet pipe are accessible from an outside of the first housing; wherein the first housing further comprises a cover configured to open and close the opening of the first housing.
Jang discloses a washing machine having a drain pump (100) with a drain case (101) and the drain case having a wash water outlet port (140) connected to a second drain pipe (60).
Because it is known in the art for a pump case to have a port connectable to a pipe, and the results of the modification would be predictable, namely, use of a known means of connecting a pipe to a pump, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the second drain pump comprises an inlet pipe connectable to the connecting hose.
Gruner discloses a laundry machine having a housing (Figures 1-3) with a rear panel (38) with an opening (61) for access to the driving mechanism and which may be closed by a removable cover (62).
.

Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2010/0269266) in view of Xu et al.  (US 2018/0023240).
Regarding claim 5, Lee is relied upon as above, but does not expressly disclose a pump bracket configured to mount the drain pump in the first housing, wherein the pump bracket comprises a pump coupler to which the drain pump is coupleable, and a housing coupler coupleable to the first housing.
Xu discloses a mounting damping device of a drainage pump of a washing machine comprising: a double-head drainage pump having a first pump housing (4) and a second pump housing (9) mounted to a washing machine mounting plate (12) with a strengthened connector (11) and a mounting damping structure (14) therebetween.  In particular, note the structures shown in Figures 1, 4, and 9-11.
Because it is known in the art to mount a pump by providing a mounting plate which couples to a strengthened connector, and the results of the modification would be predictable, namely, use of a known coupling means for a drainage pump that provides damping, it would 
Claims 8-9 are considered to be met by the combination of Lee, in view of Xu, as applied above and which results in: wherein the pump bracket further comprises a vibration elimination member mounted on the housing coupler (Xu: 14; see Figures 12-14), and wherein the vibration elimination member is disposed between the housing coupler and the first housing (Xu: see 12, 14, 1108, 1109, 1110); wherein the vibration elimination member comprises an elastic material (Xu: paragraph 42).

Regarding claim 6, Lee, in view of Xu, are relied upon as applied above and discloses wherein the first housing comprises a side panel which forms a side surface of the first housing and a rear panel which forms a rear surface of the first housing (Lee: Figures 1, 2: 10), but does not expressly disclose wherein the housing coupler of the pump bracket (Xu: 1108, 1109, 1110) is connectable to a top end of a corner to which the side panel and the rear panel of the first housing are connected; however, this is considered to be a mere rearrangement of parts and engineering design choice which has been shown to be obvious to a PHOSITA, so it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to 
Claim 7 is considered to be met by the combination of Lee, in view of Xu, as applied above and which results in: wherein the first housing further comprises a coupling flange provided at a top end of the side panel or the rear panel (Xu: portion of 12 that couples to 1108, 1109, 1110; see Figure 9), and wherein the pump bracket further comprises a flange through hole provided at the housing coupler and through which the coupling flange passes (Xu: Figures 9-11; through hole at 1106).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2010/0269266), in view of Jang (US 2011/0214456), and further in view of Wanweerakul (US 2012/0255330).
Regarding claim 10, Lee is relied upon as above and further discloses a drain hose which guides water pumped by the second drain pump to an outside of the washing machine (Lee: 330); but does not expressly disclose wherein the second drain pump further comprises an outlet pipe connectable to the drain hose, and wherein the first housing comprises a drain bracket passing through the first housing and connectable to the drain hose.
Jang discloses a washing machine having a drain pump (100) with a drain case (101) and the drain case having a wash water outlet port (140) connected to a second drain pipe (60).

Wanweerakul discloses a drain hose clip (10) for couple a drain hose (100) to a panel of a housing of a washing appliance (406).
Because it is known in the art for a pump case to have a drain hose bracket as claimed, and the results of the modification would be predictable, namely, use of a known means of connecting a drain hose to a housing, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the first housing comprises a drain bracket passing through the first housing and connectable to the drain hose.

Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2010/0269266) in view of Choi et al.  (US 2017/0356115).
Regarding claims 11 and 18, Lee is relied upon as above and further discloses wherein the first tub comprises an opening for inserting laundry, at a front thereof (Lee: at 11); but does not expressly disclose wherein the second tub comprises an opening for inserting laundry, at a top thereof; the washing machine operates as a front-loading washing machine using the first tub and operates as a top-loading washing machine using the second tub.

Because it is known in the art to vertically orient the upper cabinet and tub, and the results of the modification would be predictable, namely, providing the upper tub and cabinet in the vertical orientation, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the second tub comprises an opening for inserting laundry, at a top thereof; the washing machine operates as a front-loading washing machine using the first tub and operates as a top-loading washing machine using the second tub.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2010/0269266) in view of Gruner et al.  (US 3,206,267).
Regarding claim 13, Lee is relied upon as applied above and discloses wherein the first housing comprises a side panel which forms a side surface of the first housing and a rear panel which forms a rear surface of the first housing (Lee: Figures 1, 2: 10), but does not expressly disclose wherein the second drain pump is mounted at a top of the side panel or rear panel; however, this is considered to be a mere rearrangement of parts and engineering design choice which has been shown to be obvious to a PHOSITA, so it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify Lee such wherein the second drain pump is mounted at a top of the side panel or rear panel, and the results would be predictable.  MPEP 2144.04 (VI) (C) – Rearrangement of Parts.

Gruner discloses a laundry machine having a housing (Figures 1-3) with a rear panel (38) with an opening (61) for access to the driving mechanism and which may be closed by a removable cover (62).
Because it is known in the art to provide an opening and an access panel, and the results of the modification would be predictable, namely, providing a means of accessing the internal machinery of the laundry machine, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the side panel or the rear panel of the first housing comprises the opening formed at a position at which the second drain pump is disposed, to allow the drain pump to be accessed from an outside of the first housing.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2010/0269266), in view of Gruner et al.  (US 3,206,267), and further in view of Smith et al.  (US 4,307,588).
Regarding claim 14, Lee, in view of Gruner, is relied upon as above and further discloses wherein the first housing further comprises a cover configured to open and close the opening (Gruner: 62), but does not expressly disclose a cover coupler to which the cover is coupleable, and wherein the cover comprises a latch configured to be inserted into the cover coupler.

 Because it is known in the art to connect a panel using a button and key hole, and the results of the modification would be predictable, namely, providing a known means of connecting a panel, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the cover comprises a latch configured to be inserted into the cover coupler.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2010/0269266), in view of Gruner et al.  (US 3,206,267), and further in view of Wanweerakul (US 2012/0255330).
Regarding claim 15, Lee, in view of Gruner, is relied upon as above, and further discloses a drain hose (Lee: 330), but does not expressly disclose wherein the first housing further comprises a drain bracket disposed at the side panel or the rear panel and to which the drain hose, which guides water pumped by the second drain pump to the outside of the washing machine, is connectable.
Wanweerakul discloses a drain hose clip (10) for couple a drain hose (100) to a panel of a housing of a washing appliance (406).
Because it is known in the art for a pump case to have a drain hose bracket as claimed, and the results of the modification would be predictable, namely, use of a known means of connecting a drain hose to a housing, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the first .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2010/0269266) in view of Xu et al.  (US 2018/0023240).
Regarding claim 16, Lee discloses a washing machine comprising: a first housing in which a first tub is disposed, the first housing having an open top and an opening formed in the first housing (bottom of 10; note upper open top and interior opening; 31); a second housing in which a second tub is disposed, the second housing having an open bottom (top of 10; 32); a water supply positioned in the second housing and configured to supply water to the first tub and the second tub (branch between 101, 102, and 110); a fixing bracket configured to couple the first housing to the second housing (the unlabeled partition element between the upper and lower sections of the body at a height approximately midway between the tubs 31 and 32); a drain pump configured to drain water stored in the second tub to an outside of the second housing (322) through a connecting hose (312).
Lee does not expressly disclose a pump bracket configured to connect the drain pump to the first housing or the second housing.
Xu discloses a mounting damping device of a drainage pump of a washing machine comprising: a double-head drainage pump having a first pump housing (4) and a second pump housing (9) mounted to a washing machine mounting plate (12) with a strengthened connector 
Because it is known in the art to mount a pump by providing a bracket, and the results of the modification would be predictable, namely, use of a known coupling means for a drainage pump, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a pump bracket configured to connect the drain pump to the first housing or the second housing.
Lee does not expressly disclose wherein at least part of the pump bracket is disposed between the first housing and the second housing, or the connecting hose connecting the second tub to the drain pump through an opening formed in the first housing; however, this is considered to be a mere rearrangement of parts and engineering design choice which has been shown to be obvious to a PHOSITA, so it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify Lee such that at least part of the pump bracket is disposed between the first housing and the second housing, and at least part of the connecting hose is in the first housing, and the results would be predictable.  MPEP 2144.04 (VI) (C) – Rearrangement of Parts.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711